Citation Nr: 1220577	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the benefits sought on appeal.

In a June 2005 notice of disagreement, the Veteran initiated appeals with respect to the denial of his increased rating claims for service-connected recurrent dislocation of the right shoulder, service-connected degenerative disc disease, L5-S1, and service-connected hemorrhoids.  A statement of the case was issued in September 2006 and the Veteran perfected his appeal with respect to these claims in an October 2006 VA Form 9.  Subsequently, supplemental statements of the case were issued with respect to these issues in June 2007, June 2010, and July 2011.  Then, in a July 2011 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to an increased disability rating for the right shoulder disability and for hemorrhoids.  He further indicated that an award of a separate 10 percent disability rating for right lower extremity radiculopathy would satisfy his appeal with respect to his claim for an increased rating for his low back disability.  The 10 percent separate disability for radiculitis of the right lower extremity was awarded in a July 2011 rating decision.  Accordingly, these issues are no longer on appeal.  Thus, the only issues currently on appeal before the Board are those service connection issues identified on the title page.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he incurred a right knee disability as a result of his active service.  Specifically, he contends that his current knee disability developed as a result of right knee problems that he incurred in service, and as a result of strenuous active duty requirements, including frequent jumping from tall heights and running long distances.  In the alternative he contends that his right knee disability developed as secondary to his service-connected left knee disability.  Service connection for a left knee disability has been in effect since November 1, 1991.  The Veteran additionally contends that he suffers from hypertension that he developed during his active service. 

A review of the Veteran's service treatment records (STRs) reveals that in June 1979, he complained of having water on the right knee and feeling grinding in the knee.  He reported that his right knee was painful when bending and that he had a history of fluid buildup on the knee five years before.  On examination, he complained of discomfort on abduction and on palpation of the patella.  An edema was observed when the leg was straight, but not when the knee was bent.  He was assessed with having a fluid build-up of the right patella.  Further evaluation revealed tenderness of the pre-patellar tissue and a diagnosis of bursitis.  Later, in February 1984, the Veteran sought treatment for right knee pain that he had reportedly been enduring for 24 hours.  He reported incurring a sharp pain in the right knee after completing a one mile run the day before.  He reported that running or climbing stairs aggravated the condition and that he felt a dull pain otherwise.  Examination revealed a sharp pain when his knee was positioned and pulled forward.  His knee was also found to have a popping sound.  The Veteran was assessed with having chondromalacia patella of the right knee.  

With respect to his hypertension claim, the Veteran's STRs reveal that he was first suspected to have problems with high blood pressure in April 1986.  He reported that he felt like blood was rushing to his head, as if he were upside down.  He reported taking Cama and this helped with his headaches.  Multiple blood pressure readings revealed normal blood pressure at that time.  He was then referred to the 43rd Mobile Army Surgical Hospital for evaluation.  Further evaluation on the same day revealed elevated blood pressure readings in multiple positions.  His treatment included prescription medications.  A follow-up consultation report dated later in April 1986 revealed that the Veteran did not have a previous history of elevated blood pressure.  At that time he was assessed with having stress induced hypertension.  The plan was to work on stress management and to continue using medications as needed.  The Veteran's blood pressure was again monitored in multiple positions in 1986.  No assessment was made with respect to his blood pressure readings.  Later, in an August 1986 pre-marriage physical examination, the Veteran indicated on his report of medical history that he had problems with high blood pressure.  The examiner noted that he questioned a history of hypertension, and that there was good documentation of this in the Veteran's chart.  

The Veteran's post-service treatment records reveal that he underwent a VA examination in December 1991, in connection with his prior service connection claim for a left knee disability.  At that time, he was found to have the same range of motion in both knees, flexion extending from zero to 130 degrees.  No further findings were made with respect to the right knee.  An October 1994 examination of the Veteran's knees, performed at the Texas Rehabilitation Commission, revealed full motion with no effusion or instability in both of his knees.  Only subjective tenderness was noted.  He later underwent a VA orthopedic examination in June 1998.  At that time he reported having a gradual onset of problems in both knees in the late 1980s.  He complained of a current dull aching type pain in his knees.  He was noted to have anterior knee pain which was diagnosed as being retropatellar pain syndrome, which was felt to be due to chondromalacia patella.  He reported that constant pounding on hard surfaces exacerbated his anterior knee pain in both knee, but that his right was somewhat more symptomatic than his left.  X-rays taken of his knees revealed no significant abnormalities.  He was diagnosed with bilateral knee pain secondary to patellofemoral chondromalacia.  Both of the Veteran's knees were examined again during a February 1999 VA orthopedic surgery examination.  At that time he was diagnosed with mild to moderate bilateral chondromalacia patella.

Later private treatment records from Well Med Medical Management, P.A., reveal that the Veteran complained of ongoing right knee pain in November 2004.  No diagnosis was made at that time.

Other evidence of record reveals complaints of bilateral knee pain many years prior to the Veteran's current claim for service connection for right knee disability.  In a September 1993 disability report in connection with a claim for benefits administered by the Social Security Administration, the Veteran reported that his disabling condition included problems with his knees.  In a November 1994 letter attached to a previous substantive appeal, the Veteran indicated that he had problems with both knees and that he felt as if the tibia and fibula were riding on each other; as if the synovial cavity were empty, providing no cushion whatsoever.  

In connection with his current service connection claim for a right knee disability, the Veteran was afforded a VA examination in November 2004.  During the examination, the Veteran reported that his right knee pain was constant and that his right knee would buckle, lock, and give way, but that he did not have swelling.  On examination, the examiner noted no edema, effusion, weakness, redness, or heat in the Veteran's knee.  He further noted minimal loss of anatomic landmarks.  The Veteran reported right knee lateral patella pain to digital pressure.  The examiner diagnosed patellofemoral pain syndrome of the right knee without subluxation or instability.  

After examination of the Veteran's right knee, the examiner provided the opinion that the Veteran's right knee disability was not due to his left knee strain.  He noted that the Veteran's right knee bursitis that occurred during active duty had resolved.  The examiner also noted that the Veteran was noted to have chondromalacia patella of the bilateral knees during service but that there was no "direct evidence" from discharge in 1991 to 1999 of difficulty with the right knee.  The meaning of the absence of "direct evidence" is unclear to the Board.  The Board acknowledges that the Veteran complained of problems with both knees in June 1998 which was felt to be chondromalacia patella.  The Veteran was diagnosed with chondromalacia patella of the right knee in service and he has post-service diagnoses of chondromalacia patella and patellofemoral pain syndrome of the right knee.  Whether the post-service chondromalacia patella and patellofemoral pain syndrome of the right knee are separate and distinct from the in-service chondromalacia patella of the right knee or a continuing disease process has not been specifically addressed.  The VA examiner did not specifically opine on whether the Veteran's right knee disability is etiologically related to service but rather only recognized that two physicians in 1999 did not make such a determination.  Also, while the VA examiner opined that the right knee was not secondary to the left knee, he provided no rationale.  The VA examiner also did not address the aggravation component of a secondary service connection theory of entitlement.  For these reasons, the Board finds that the November 2004 VA examination is inadequate and the Veteran must be afforded a new one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With respect to the Veteran's hypertension claim, the Veteran testified at his January 2012 personal hearing that he sought treatment for hypertension about one year following his separation from service.  Treatment records from Well Med reveal that he was noted to have a history of hypertension in 2004.  A February 2005 addendum to a Well Med treatment report noted that the Veteran's medications included Lisinopril.  

An opinion regarding the etiology of the Veteran's hypertension was requested as part of a November 2004 VA ear disease examination.  At that time, the Veteran was diagnosed with mild, well-controlled hypertension without any hypertensive complications.  The examiner noted that the Veteran's hypertension was at least as likely as not essential hypertension.  He then provided the opinion that the Veteran's hypertension was not at least as likely as not secondary to a right ear condition, and that the Veteran's left ear condition or any overall medical condition was not the cause of his hypertension.  It, however, is the Veteran's contention that his hypertension had its onset during service which was reaffirmed at the Board hearing.  Thus, the appropriate nexus question was not directed to the VA examiner.  Accordingly, the Board finds that the November 2004 VA examination is inadequate, and the Veteran must be afforded a new one with a nexus opinion obtained as to only the question raised by the Veteran.  Id.      

Additionally, on remand, all relevant private treatment records with respect to the Veteran's claims should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this regard, the Board notes that the Veteran was receiving fairly regular treatment from Well Med Medical Management and that records of his care, dated since September 2005, have not been associated with the claims file.  Finally, the Veteran testified at his January 2012 personal hearing that he was receiving current treatment for hypertension, but he did not indicate the name of the health care provider, and recent evidence of treatment for hypertension is not of record.  Accordingly, on remand the RO/AMC must make all reasonable attempts to obtain outstanding private treatment records from any and all identified private health care facilities/providers.  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment over the last several years, and records of his VA care, dated since January 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, while a VCAA notice was issued to the Veteran in October 2004, the notice did not reflect that the Veteran also seeks service connection for a right knee disorder on a direct service connection basis.  This notice defect should be cured on remand. 
Accordingly, the case is REMANDED for the following action:

1.  For purposes of reflecting that in addition to secondary service connection, the Veteran also seeks service connection for a right knee disorder on a direct basis, issue another VCAA notice letter for the appealed claims for service connection, as listed on the title page of this remand, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities from the VA Healthcare System in San Antonio, Texas, dated since January 2008.  Any response received should be memorialized in the Veteran's claims folder.

3.  Request that the Veteran provide the name and address of any and all private health care providers or treatment facilities that have provided recent treatment for his diagnosed hypertension and/or his diagnosed right knee disability.  Also, the Veteran should identify the health care facility that treated him for his hypertension within a year of his separation from service as referenced at the Board hearing.  After securing the appropriate release forms, make all reasonable attempts to obtain treatment records from any identified provider/facility, to include any treatment records from Well Med Medical Management, dated since September 2005.  Any response received should be memorialized in the Veteran's claims folder.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of the right knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that a review of the claims file has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.  The examiner should specifically consider and address whether the post-service diagnoses of chondromalacia patella and patellofemoral pain syndrome of the right knee are separate and distinct from the in-service chondromalacia patella of the right knee or represent a continuing disease process.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was either (a) caused or (b) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected left knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address the specific evidence in the Veteran's service treatment records of right knee disability during service, as well as all post-service lay and medical evidence of ongoing right knee disability.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a complete copy of this REMAND should be reviewed.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the Veteran's service treatment records (including those noted in 1986) and post-service treatment records, as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

